Case 9:19-cv-81179-RAR Document 61 Entered on FLSD Docket 07/06/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  ILLOOMINATE MEDIA, INC., a Florida
  Corporation, and LAURA LOOMER, a Florida
  Individual,
                                                      Case No. 19-cv-81179-RAR
         Plaintiffs,

  vs.

  CAIR FLORIDA, INC., a Florida Corporation,
  CAIR FOUNDATION, a District of Columbia
  Corporation, TWITTER, INC., a Delaware
  Corporation, and JOHN DOES 1-5,

         Defendants.                                    /

          NOTICE OF CHANGE OF ADDRESS AND CONTACT INFORMATION

         Attorney Ronald D. Coleman files this Notice of Change of Address and Contact
  Information pursuant to Local Rule 11.1(g) and CM/ECF Administrative Procedures 3D,
  compliance which is mandated pursuant to SDFL LR 5.1 in the above captioned case. All future
  pleadings, memoranda, correspondence, orders, etc., shall be sent to:
                                                        Dhillon Law Group, Inc.
                                                        Ronald D. Coleman, Esq.
                                                        8 Hillsdale Avenue
                                                        Montclair, NJ 07042
                                                        Tel: (973) 298-1723
                                                        E-Mail: rcoleman@dhillonlaw.com

  Dated this 6th day of July, 2021.

                                                                   DHILLON LAW GROUP, INC.

                                                            ________________________________
                                                                             Ronald D. Coleman
                                                                 New Jersey Bar No. 0335801988
                                                                              8 Hillsdale Avenue
                                                                             Montclair, NJ 07042
                                                                              Tel: (973) 2981723
                                                               E-Mail: rcoleman@dhillonlaw.com
Case 9:19-cv-81179-RAR Document 61 Entered on FLSD Docket 07/06/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 6th day of July 2021, a true and correct copy of the foregoing
  was electronically filed with the Clerk of Court using CM/ECF. Copies of the foregoing document
  will be served upon interested counsel either via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                                                   DHILLON LAW GROUP, INC.


                                                            _______________________________
                                                                     Ronald D. Coleman, Esq.
                                                                           New Jersey Bar No.
